DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length (over 150 words) and includes more than one paragraph.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, lines 6-7: "at least one shoulder flanks" should be --at least one shoulder flank--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites "toward the side wall" in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed to refer to the side wall of the tire. Examiner suggests: --toward a side wall of the tire--
Claim 21 recites "the depressions which are overall U-shaped in plan view are delimited by a single arcuate or U-shaped surface in plan view." It is unclear whether the word "single" is intended to modify "arcuate" and "U-shaped" or just "arcuate." Furthermore, Examiner notes that the claim recites "arcuate" and "U-shaped" as alternatives, which implies that an arcuate shape is not U-shaped. This arcuate alternative appears to conflict with the requirement that the depressions be "overall U-shaped in plan view." It is unclear as to how "arcuate" differs from "U-shaped" yet still be U-shaped in plan view. 
Claim 28 recites "the spacing (a1, a2) of the depressions that are formed at the same shoulder flank is chosen such that at least one of the depressions is formed in each pitch of the tread." The spacing a1 refers to depression spacings on channel flanks whereas spacing a2 refers to depression spacings on shoulder flanks. Claim 28 refers to "the same shoulder flank" and not the channel flank. It is unclear whether the claim intends for channel flank spacings to be limited. Examiner notes that claim 27, upon which claim 28 depends, refers to "the same channel flanks or the same shoulder flanks" in line 2. Applicant have intended to recite the same phrase in claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa (US 5031680) in view of Ookawa (US 20160185159).
Regarding claim 15, Kajikawa discloses a pneumatic tire comprising at least two circumferential channels which are formed with a profile depth and which separate central profile positives and shoulder side profile positives from one another, wherein the channels each have channel flanks and shoulder side profile positives have shoulder flanks (see Fig. 1 and Fig. 5; grooves G1a-G1c separate profile positives 5, 6). The channel flanks are provided with depressions (see side grooves 7) which open to the tread surface and extend into the profile positives (see Fig. 5). As to the depth (t1) and width (b1), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depth and width as claimed since (1) Kajikawa discloses the depth of the small grooves (gW) as 5 to 50% of the block width BW) and the width (gL) as 5 to 25% of the block length BL; and (2) given Kajikawa's example block dimensions of 13.2 mm BW and 24.2 mm BL (see Table 1), the gW and gL ranges suggest a gW range of 0.7 mm to 7 mm and gL range of 1.2 mm to 6.1 mm, said ranges overlapping the claimed range. One would have been motivated to dimension the side grooves so as to enhance the snow scraping effect of the block, improve accelerating and braking performance, and avoid uneven wear (col 4, lines 25-37).
As to the depth in the radial direction, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depressions with radial depth T1 as 35 to 90% of the profile depth since Kajikawa teaches a radial depth of 15 to 80% of the main groove depth to provide longevity to the side groove and stiffness to the block (col 4, lines 38-45), said range overlapping the claimed range.
Kajikawa does not disclose the groove surfaces as curved in such a way that its radially inner end goes without a kink into the channel flank; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depression-flank transition with rounded surfaces since Ookawa, similarly directed towards a tire tread having grooves, teaches configuring the transitions between lateral and circumferential grooves with smooth curved faces without any corner portions to suppress a concentration of stress at the coupling portions ([0012-0013]).
Regarding claim 16, as to the depth (t1), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depth to be at most 3.0mm as claimed since (1) Kajikawa discloses the depth of the small grooves (gW) as 5 to 50% of the block width BW); and (2) given Kajikawa's example block dimensions of 13.2 mm BW (see Table 1), the gW range suggests a gW range of 0.7 mm to 7 mm, said range overlapping the claimed range. One would have been motivated to dimension the side grooves so as to enhance the snow scraping effect of the block, improve accelerating and braking performance, and avoid uneven wear (col 4, lines 25-37).
Regarding claim 17, as to the depth in the radial direction, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depressions with radial depth T1 as at most 75% of the profile depth since Kajikawa teaches a radial depth of 15 to 80% of the main groove depth to provide longevity to the groove and stiffness to the block (col 4, lines 38-45), said range overlapping the claimed range.
Regarding claim 18, the limitation is directed towards depressions being provided in the shoulder flank, these depressions being optionally present according to claim 15. In other words, claim 15 requires a depression provided in the channel flank or the shoulder flank and claim 18 only limits depressions that are provided in the shoulder flanks. The depressions in Kajikawa are provided in the channel flanks.
Regarding claim 19, Kajikawa discloses that a variety of forms can be used for the side-groove. These shapes include rectangular grooves wherein the width remains substantially constant in the depth direction (Fig. 7), trapezoidal grooves with inclined walls wherein the width slightly narrows in the radial direction (Fig. 9), V-shaped grooves where the width narrows to a point in the radial direction (Fig. 6), and rounded-V-shaped grooves where the width narrows substantially in the radial direction (Fig. 10; less than about half). See Fig. 5-10 and col 4, lines 46-60. These embodiments disclose side grooves having radially inner widths that range from 0 to 100% of the width at the periphery of the tread. It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the depressions with a radially inner end width of 30 to 50% of the periphery end width since Kajikawa teaches that a variety of groove shapes can be used wherein the radially inner end width varies from 0 to 100% of the periphery end width (See Fig. 5-10 and col 4, lines 46-60), said range overlapping the claimed range.
Regarding claim 20, the depressions are U-shaped in plan view (see Fig. 1 and 5).
Regarding claim 21, the depressions have a U-shaped surface in plan view (see Fig. 1 and 5).
Regarding claim 22, the depressions are trapezoidal in plan view (see Fig. 9).
Regarding claim 23, Kajikawa does not expressly disclose the edge angles as 30 to 80 degrees; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sides with angles as claimed since (1) Kajikawa discloses trapezoidal grooves with reduced width in the tire axial direction such that the sides of the groove are inclined (less than 90 degrees; see Fig. 9, 10, col 4, lines 46-60); and (2) Kajikawa states that a variety of groove forms can be used where sides vary in inclination (see Fig. 6-9) wherein the angles are clearly illustrated as less than 90 degrees and substantially more than 30 degrees. Furthermore, Kajikawa discloses configuring the width and depth dimensions to achieve scraping effect while avoiding uneven wear (col 4, lines 1-37). It would have been within the purview of person having ordinary skill in the art to determine a suitable form and size of the grooves to achieve the desired snow and uneven wear performance characteristics. 
Regarding claim 24, the depressions are V-shaped in plan view (Fig. 6).
Regarding claim 25, Kajikawa does not expressly disclose the edge angles as 40 to 70 degrees; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sides with angles as claimed since (1) Kajikawa discloses V-shaped grooves with reduced width in the tire axial direction such that the sides of the groove are inclined (less than 90 degrees; see Fig. 6, col 4, lines 46-60); and (2) Kajikawa states that a variety of groove forms can be used where sides vary in inclination (see Fig. 6-9) wherein the angles are clearly illustrated as less than 90 degrees and substantially more than 40 degrees. Furthermore, Kajikawa discloses configuring the width and depth dimensions to achieve scraping effect while avoiding uneven wear (col 4, lines 1-37)--these dimension directly effecting the slopes of a triangle. It would have been within the purview of person having ordinary skill in the art to determine a suitable form and size of the grooves to achieve the desired snow and uneven wear performance characteristics. 
Regarding claim 26, the depressions are formed alternately in the channel flanks (see Fig. 1).
Regarding claim 27, Kajikawa does not disclose the interval between the depressions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the spacing within the range of 20 to 80 mm since (1) Kajikawa teaches that the number of side grooves in the block can be changed appropriately from one to six in a block (col 3, lines 56-62; and (2) given the example block lengths of 24.2 mm with lateral grooves of 5.5mm (Table 1), the pitch length in the tread would be 29.7 mm (24.2 + 5.5) and with one side groove per block wall as suggested by Kajikawa, the depression spacing would be 29.7 mm.
Regarding claim 28, the limitation appears to be directed towards depressions formed in the shoulder flanks, which are optional as recited in claim 15. The depressions in Kajikawa are provided in the channel flank. Given the indefiniteness issue noted above in the 112b rejection, if the limitation intended to limit the channel flank spacing as well, Kajikawa discloses at least one side groove in a block (col 3, lines 56-62) and the rejection for claim 27 relied upon one side groove in a block edge--this block defining a tread pitch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749